EXHIBIT 10.21

ROYAL CARIBBEAN CRUISES LTD.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

EFFECTIVE DATE: JANUARY 1, 1994

 

--------------------------------------------------------------------------------

ROYAL CARIBBEAN CRUISES LTD.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, Royal Caribbean Cruises Ltd. (“Company”) desires to establish the Royal
Caribbean Cruises Ltd. Supplemental Executive Retirement Plan (“Plan”) for a
select group of management or highly compensated employees, effective January 1,
1994;

WHEREAS, the purpose of this Plan is to provide to the selected executives the
benefit lost under the Royal Caribbean Cruises Ltd. et al Retirement Plan due to
the change in section 401(a)(17) of the Internal Revenue Code of 1986 effective
January 1, 1994;

NOW, THEREFORE, to effectuate its intentions, the Company hereby adopts this
Plan as of the first day of January, 1994.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS


             
SECTION 1
  DEFINITIONS     1  
 
           
SECTION 2
  PARTICIPATION IN THE PLAN     3  
 
  2.1       Eligibility to Participate     3  
 
  2.2       Procedure For and Effect of Admission     3  
 
  2.3       Cessation of Participation     3  
 
           
SECTION 3
  PLAN BENEFITS AND VESTING     4  
 
  3.1       Plan Benefits     4  
 
  3.2       Vesting     5  
 
           
SECTION 4
  MAINTENANCE, INVESTMENT AND VALUATION OF PARTICIPANT ACCOUNTS     6  
 
  4.1       Establishment of Accounts     6  
 
  4.2       Investment Obligation of the Company     6  
 
  4.3       Earnings     6  
 
           
SECTION 5
  BENEFITS     7  
 
  5.1       Payment of Benefit     7  
 
  5.2       Beneficiary Designation     7  
 
  5.3       Tax Withholding     8  
 
           
SECTION 6
  ADMINISTRATION     9  
 
  6.1       Appointment of Administrator     9  
 
  6.2       Administrator's Responsibilities     9  
 
  6.3       Records and Accounts     9  
 
  6.4       Liability     9  
 
  6.5       Payment of Expenses     9  
 
  6.6       Substitute Payee     9  
 
           
SECTION 7
  CLAIMS PROCEDURE     10  
 
  7.1       Claims Procedure     10  
 
           
SECTION 8
  AMENDMENT AND TERMINATION     11  
 
  8.1       Plan Amendment     11  
 
  8.2       Termination of the Plan     11  

 

--------------------------------------------------------------------------------

             
SECTION 9
  MISCELLANEOUS     12  
 
  9.1       Supplemental Benefits     12  
 
  9.2       Governing Law     12  
 
  9.3       Spendthrift Provision     12  
 
  9.4       Binding Terms     12  
 
  9.5       Headings     12  
 
  9.6       Rule of Interpretation     12  
 
  9.7       Limitation of Rights     12  
 
  9.8       Severability     13  

ii

--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

For purposes of the Plan, the following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context.




1.1   Account means a recordkeeping source from which Plan benefits are
determined.   1.2   Administrator or Plan Administrator means the Company.  
1.3   Beneficiary means the person, persons, trust or other entity a Participant
designates by written revocable designation filed with the Administrator to
receive payments in the event of his death.   1.4   Board means the Company’s
Board of Directors or a committee thereof.   1.5   Code means the Internal
Revenue Code of 1986, as amended.   1.6   Company means Royal Caribbean Cruises
Ltd. and any successor thereto, and for purposes of determining eligibility to
participate in the Plan, any affiliated company which is a member of a
controlled group of corporations within the meaning of section 1563(a) of the
Code with Royal Caribbean Cruises Ltd. which adopts this Plan with the consent
of the Company.   1.7   Compensation means an Eligible Employee’s compensation
from the Company as defined in the Retirement Plan.   1.8   Disability means an
illness or injury as defined as a Permanent Disability in the Retirement Plan.  
1.9   Effective Date means January 1, 1994.   1.10   Eligible Employee means
each employee of the Company eligible to participate in the Plan in accordance
with the provisions of Section 2.1 hereof.   1.11   Participant means



  A.   An Eligible Employee who participates in the Plan in accordance with the
terms hereof.

1

--------------------------------------------------------------------------------



  B.   Each other Eligible Employee or former Eligible Employee for whom an
Account is maintained.



1.12   Plan means the Royal Caribbean Cruises Ltd. Supplemental Executive
Retirement Plan as described in this instrument, as amended from time to time.  
1.13   Plan Year means the twelve (12) consecutive month period beginning on
each January 1 and ending on the following December 31.   1.14   Retirement Plan
means the Royal Caribbean Cruises Ltd. et al Retirement Plan as amended from
time to time.   1.15   Termination of Employment means the termination of the
Participant’s employment by the Company for any reason.   1.16   Valuation Date
means the last business day of each Plan Year.   1.17   Vesting Service means
Plan Years of Service counted in determining a Participant’s entitlement to
benefits as described in Section 3.2 of the Plan.

2

--------------------------------------------------------------------------------

SECTION 2

PARTICIPATION IN THE PLAN




2.1   Eligibility to Participate. Those employees of the Company who participate
in the Retirement Plan and whose Company contribution under the Retirement Plan
is decreased during any Plan Year beginning on or after January 1, 1994, because
of the application of section 401(a)(17) of the Code shall participate in the
Plan. It is the intention of the Company that this Plan constitute a “top hat”
plan and therefore only those employees who are determined to be within a select
group of management or highly compensated
shall be entitled to participate in the Plan.   2.2   Procedure For and Effect
of Admission. Each Eligible Employee shall complete such forms and provide such
data as reasonably required by the Company including Beneficiary designation
forms and payment of benefit forms. By becoming a Participant, an Eligible
Employee shall be deemed conclusively to have assented to the provisions of this
Plan and all amendments hereto.   2.3   Cessation of Participation. A
Participant shall cease to be an active participant on the earlier of:



  A.   the date on which the Plan terminates, or     B.   the date on which he
ceases to be an Eligible Employee.



    A former active participant will be deemed a Participant for all purposes
except with respect to the right to receive “contributions”, as long as he
retains a Plan Account.

3

--------------------------------------------------------------------------------

SECTION 3

PLAN BENEFITS AND VESTING




3.1   Plan Benefits. The purpose of the Plan is to provide Participants with the
Company contributions that they would have received under the Retirement Plan,
but for the reductions contained in section 401(a)(17) of the Code beginning
January 1, 1994. The IRS is expected to issue an indexed maximum compensation
rate under section 401(a)(17) of the Code, determined without regard to the
reduction to $150,000 through 1996, on account of a grandfather provision for
collectively bargained plans. For instance, this amount in 1994 is $242,280 for
collectively bargained plans. As indexed, this amount shall be referred to as
the “Grandfathered Limit”.       Effective with the Plan Year that begins
January 1, 1994, the Plan benefit for each Participant equals the difference
between the Company contribution that would have been provided for that
Participant under the Retirement Plan had the compensation limit under section
401(a)(17) of the Code continued to be adjusted without regard to the reduction
to $150,000 beginning in January 1994, and the actual Company contribution
provided under the Retirement Plan for that Participant.       The Plan shall
use the Grandfathered Limit for purposes of determining the benefit under the
Plan. When the IRS no longer publishes the Grandfathered Limit, then the maximum
compensation in each year thereafter under the Plan shall be determined by
multiplying the compensation limit under the Retirement Plan for any year by a
fraction, the numerator of which is the Grandfathered Limit and the denominator
of which is the section 401(a)(17) limit under the Retirement Plan, both
determined as of the last year in which the IRS publishes the Grandfathered
Limit.       Thus, for instance, the benefit to be accrued under the Plan for
1994 for a Participant with Compensation equaling or exceeding $242,280 will
equal the difference between $242,280 (the 1994 Grandfathered Limit) and
$150,000 (the 1994 401(a)(17) limit mandated by OBRA 93) times the Participant’s
applicable contribution level under the Retirement Plan (8 to 12 percent
depending on the Participant’s years of service with the Company). If the IRS
ceases issuing the Grandfathered Limit after 1996, and in 1996, the
Grandfathered Limit is $270,000 and the 401(a)(17) limit is $170,000, then the
ratio to be used thereafter is 1.59 percent (270,000/170,000) of the section
401(a)(17) limit in effect each Plan Year. If in 1997, the 401(a)(17) limit is
$190,000, then the Plan’s maximum compensation will be $302,100 (1.59 times
$190,000).

4

--------------------------------------------------------------------------------



3.2   Vesting. Benefits provided under the Plan shall be vested in accordance
with Article VII of the Retirement Plan. A Participant shall be credited with
the same Vesting Service as under the Retirement Plan.

5

--------------------------------------------------------------------------------

SECTION 4

MAINTENANCE, INVESTMENT AND VALUATION OF
PARTICIPANT ACCOUNTS




4.1   Establishment of Accounts. The Administrator shall establish and maintain
a separate Account in the name of each Participant, to which it shall credit all
amounts allocated in accordance with Section 3. Participants shall receive an
annual statement reflecting their account balance.   4.2   Investment Obligation
of the Company. Benefits are payable as they become due irrespective of any
actual investments the Company may make to meet its obligations. To the extent a
Participant or any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of any unsecured
creditor of the Company. Neither this Plan nor any action taken pursuant to the
terms of this Plan shall be considered to create a fiduciary relationship
between the Company and the Participants or any other persons or to require the
establishment of a trust in which the assets are beyond the claims of any
unsecured creditor of the Company or to require the Company to segregate in any
other manner any assets for the purpose of satisfying its obligations hereunder.
  4.3   Earnings. The Administrator shall credit or debit each separate Account
at the same rate as earned by the Retirement Plan as soon as practicable after
that rate is determined for each Plan Year under the Retirement Plan. In the
year that a Participant’s benefit distributions commence, the Administrator
shall credit a Participant’s Account through the last day of the month preceding
the benefit commencement date, with the rate earned by the Retirement Plan for
the same period. To the extent a Participant elects under section 5.1.A of the
Plan to receive his benefit in the form of an annuity, the Administrator shall
credit such Account after payments begin with a rate, determined at the time
payments commence, equivalent to a rate on a commercially available annuity
contract.

6

--------------------------------------------------------------------------------

SECTION 5

BENEFITS




5.1   Payment of Benefit. Except in the event of death, all elections must be
made at least twelve months prior to the commencement of payment. A
Participant’s election under the Plan may be different than such Participant’s
election made under the Retirement Plan.



  A.   Form of Payment upon Death, Disability or other Termination of
Employment:         All benefits shall be payable in any of the forms permitted
under the Retirement Plan as elected by the Participant on his payment of
benefit form and consented to by the Company. To the extent a Participant fails
to make an election, his benefit shall be payable in the same form as under the
Retirement Plan.     B.   Commencement of Payment.         At the election of
the Participant, upon death, Disability or other Termination of Employment, the
benefit described in Subsection A shall be paid (1) as soon as administratively
possible following such event; (2) on the January 1 following the year in which
such event occurs; or (3) at any date subsequent to such event agreed to by the
Company. Other than by reason of death, if a Participant fails to make an
election under this subparagraph B, his benefit shall be paid twelve months and
one day (or as soon thereafter as is reasonably practicable) after his
Disability or other Termination of Employment.



5.2   Beneficiary Designation



  A.   Each Participant may designate a Beneficiary to receive the benefits
payable in the event of the Participant’s death, and designate a successor
Beneficiary to receive any benefits payable in the event of the death of any
other Beneficiary.     B.   A Participant may change a Beneficiary designation
at any time. All Beneficiary designations and changes shall be made on an
appropriate form as designated by the Plan Administrator and filed with the Plan
Administrator.

7

--------------------------------------------------------------------------------

  C.   If no person shall be designated by the Participant, or if the designated
Beneficiary shall not survive the Participant, payment of the Participant’s
Account shall be made to the Participant’s estate.



5.3   Tax Withholding. To the extent required by the law in effect at the time
benefits are distributed pursuant to this Section 5, the Company shall withhold
any taxes that it is required to withhold by the federal or any state or local
government from payments made hereunder.

8

--------------------------------------------------------------------------------

SECTION 6

ADMINISTRATION




6.1   Appointment of Administrator. The Company shall serve as the
Administrator.   6.2   Administrator’s Responsibilities. The Administrator is
responsible for the day to day administration of the Plan. The Administrator may
appoint other persons or entities to perform any of its fiduciary functions.  
6.3   Records and Accounts. The Administrator shall maintain or shall cause to
be maintained accurate and detailed records and accounts of Participants and of
their rights under the Plan and of all investments, receipts, disbursements and
other transactions.   6.4   Liability. The Company shall not be liable to any
person for any action taken or omitted in connection with the administration of
this Plan unless attributable to the fraud or wilful misconduct on the part of a
director, officer or agent of the Company.   6.5   Payment of Expenses. All
expenses incurred in the operation or administration of this Plan shall be paid
by Company.   6.6   Substitute Payee. If a Participant or Beneficiary entitled
to receive any benefits hereunder is in his minority, or is declared legally,
physically, or mentally incapable of personally receiving and receipting any
distribution, the Company may make distributions to a legally appointed guardian
or to such other person or institution as, in the judgment of the Company, is
then maintaining or has custody of the payee.

9

--------------------------------------------------------------------------------

SECTION 7

CLAIMS PROCEDURE




7.1   Claims Procedures. The Administrator shall establish a claims procedure
and shall afford a reasonable opportunity to any Participant whose claim for
benefits has been denied for a full and fair review of the decision denying such
claim. The claims procedure shall provide for a notice of denial of a claim to
be received by a claimant within a reasonable period, not to exceed ninety
(90) days, following the filing of a claim. The notice shall provide the reason
for the denial, references to the Plan provisions on which the denial is based,
a description of additional information necessary to perfect a claim and the
steps required to submit a claim for review. The period to request a review must
be for at least sixty (60) days after a receipt of notice of denial of a claim.
A decision on review shall be made within sixty (60) days after the Plan’s
receipt of a request for a review unless special circumstances require a longer
period in which case the Plan shall have an additional sixty (60) days. The
final decision shall be in writing and shall include specific reasons for the
decision and references to Plan provisions.

10

--------------------------------------------------------------------------------

SECTION 8

AMENDMENT AND TERMINATION




8.1   Plan Amendment. The Plan may be amended or otherwise modified by the
Board, in whole or in part, provided that no amendment or modification shall
divest any Participant of any amount previously credited to his Account under
Section 3.1 or of the amount and method of crediting earnings to such Account
under Section 4.3 of the Plan as of the date of such amendment.   8.2  
Termination of the Plan. The Board reserves the right to terminate the Plan at
any time in whole or in part. In the event of any such termination, the Company
shall pay a benefit to the Participant or the Beneficiary of any deceased
Participant, in lieu of other benefits hereunder, equal to the value of the
Participant’s Account in the form and at the benefit commencement date elected
by the Participant pursuant to section 5.1 of the Plan. Earnings shall continue
to be allocated under Section 4.3 of the Plan after the termination of the Plan
until the Participant’s benefits have been paid in full notwithstanding the
termination of the Plan.

11

--------------------------------------------------------------------------------

SECTION 9

MISCELLANEOUS




9.1   Supplemental Benefits. The benefits provided for the Participants under
this Plan are in addition to benefits provided by any other plan or program of
the Company and the benefits of this Plan shall supplement and shall not
supersede any other plan or agreement between the Company and any Participant.  
9.2   Governing Law. The Plan shall be governed and construed under the laws of
the State of Florida.   9.3   Spendthrift Provision. No benefit under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or change, and any such action shall be void for
all purposes of the Plan. No benefit shall in any manner be subject to the
debts, contracts, liabilities, engagements or torts of any person, nor shall it
be subject to attachments or other legal process for or against any person,
except to such extent as may be required by law.   9.4   Binding Terms. The
terms of this Plan shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, executors, administrators and successors.  
9.5   Headings. All headings preceding the text of the several Sections hereof
are inserted solely for reference and shall not constitute a part of this Plan,
nor affect its meaning, construction or effect.   9.6   Rule of Interpretation.
Where appropriate, words in the masculine gender shall include the feminine and
neuter genders.   9.7   Limitation of Rights. Neither the establishment of this
Plan, nor any modification thereof, nor the creation of an account, nor the
payment of any benefits shall be construed as giving



  A.   any Participant, Beneficiary, or any other person whomsoever, any legal
or equitable right against the Company unless such right shall be specifically
provided for in the Plan or conferred by affirmative action of the Administrator
in accordance with the terms and provisions of the Plan; or

12

--------------------------------------------------------------------------------



  B.   any Participant the right to be retained in the service of the Company,
and all Participants and other agents shall remain subject to termination to the
same extent as if the Plan had never been adopted.



9.8   Severability. Should any provision of the Plan or any regulations adopted
thereunder be deemed or held to be unlawful or invalid for any reason, such fact
shall not adversely affect the other provisions or regulations unless such
invalidity shall render impossible or impractical the functioning of the Plan
and, in such case, the appropriate parties shall adopt a new provision or
regulation to take the place of the one held illegal or invalid.

          ATTEST:   ROYAL CARIBBEAN CRUISES LTD.
 
       

  BY:    
 
       

13